DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-10-07 (herein referred to as the Reply) where claim(s) 1-2, 4-6, 8-13, 15 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jo_431 (US20200128431) in view of R2-1702644 (NPL - R2-1702644 “SDAP header”)
Claim(s) 1, 5
Jo_431 teaches
identifying service data association protocol (SDAP) configuration information for a data radio bearer (DRB); NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
	generating a message including the identified SDAP configuration information; and NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
	transmitting the message including the SDAP configuration information to a terminal,  UE receives configuration information, from base station, for configuring one or more radio bearer belonging to a PDU session from a network and TCP ACK DRB configuration information. UE receives a TCP ACK DRB configuration information from the network including at least one PDU session identifier associated with the TCP ACK DRB. <para. 0093, 0095>.
	wherein the SDAP configuration information includes packet data unit (PDU) session identifier information for an SDAP entity associated with the DRB, and UE receives a TCP ACK DRB configuration information from the network including at least one ...a PDU session identifier associated with the TCP ACK DRB. In an embodiment a PDU session is mapped to an SDAP entity by way of a DRB. <FIG(s). 5; para. 0058-0061, 0093, 0095, 0100>.
Jo_431 does not explicitly teach
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present or absent for the SDAP entity associated with the DRB.
However in a similar endeavor, R2-1702644 teaches
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present for the SDAP entity associated with the DRB. information configuration PDU which functions similar to SDAP configuration information includes an SDAP header<FIGs. 1; Section: Discussion >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Jo_431 with the embodiment(s) disclosed by R2-1702644. One of ordinary skill in the art would have been motivated to make this modification in order to be in compliance with agreed upon 3GPP technical requirements (Introduction).
Claim(s) 2, 6, 10, 13
Jo_431 teaches
wherein the SDAP configuration information includes default (DRB) information on the SDAP entity. NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE, including mapping SDAP SDU to a default DRB <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
Claim(s) 9, 12
Jo_431 teaches
receiving a message including service data association protocol (SDAP) configuration information for a data radio bearer (DRB) from a base station; and NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
	connecting an SDAP entity with at least one PDCP entity based on the received message, UE receives configuration information, from base station, for configuring one or more radio bearer belonging to a PDU session from a network and TCP ACK DRB configuration information. UE receives a TCP ACK DRB configuration information from the network including at least one PDU session identifier associated with the TCP ACK DRB. Thereafter using the configuration, the UE associates an PDCP entity with the SDAP layer in order to properly delivery PDU over the correct DRB/QoS/Flow <para. 0093-0095, 0104-0110, 0118-0123>.
	wherein the SDAP configuration information includes packet data unit (PDU) session identifier information for an SDAP entity associated with the DRB, and  UE receives a TCP ACK DRB configuration information from the network including at least one ...a PDU session identifier associated with the TCP ACK DRB. In an embodiment a PDU session is mapped to an SDAP entity by way of a DRB. <FIG(s). 5; para. 0058-0061, 0093, 0095, 0100>.
Jo_431 does not explicitly teach
wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present for the SDAP entity associated with the DRB.
However, in a similar endeavor R2-1702644 teaches
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present for the SDAP entity associated with the DRB. information configuration PDU which functions similar to SDAP configuration information includes an SDAP header <FIGs. 1; Section: Discussion >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Jo_431 with the embodiment(s) disclosed by R2-1702644. One of ordinary skill in the art would have been motivated to make this modification in order to be in compliance with agreed upon 3GPP technical requirements (Introduction).
With regards to apparatus claim 5, Jo_431 teaches a UE includes a transceiver, memory and processor for carrying out the embodiments (FIG. 11).
Claim(s) 4, 8, 11, 15
Jo_431 teaches
wherein the SDAP configuration information includes mapping information on at least one DRB of at least one quality of service (QoS) flow. NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jo_431 (US20200128431) in view of R2-1704265 (NPL: R2-1704265 “SDAP PDU format”)
Claim(s) 1, 5
Jo_431 teaches
identifying service data association protocol (SDAP) configuration information for a data radio bearer (DRB); NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
	generating a message including the identified SDAP configuration information; and NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
	transmitting the message including the SDAP configuration information to a terminal,  UE receives configuration information, from base station, for configuring one or more radio bearer belonging to a PDU session from a network and TCP ACK DRB configuration information. UE receives a TCP ACK DRB configuration information from the network including at least one PDU session identifier associated with the TCP ACK DRB. <para. 0093, 0095>.
	wherein the SDAP configuration information includes packet data unit (PDU) session identifier information for an SDAP entity associated with the DRB, and UE receives a TCP ACK DRB configuration information from the network including at least one ...a PDU session identifier associated with the TCP ACK DRB. In an embodiment a PDU session is mapped to an SDAP entity by way of a DRB. <FIG(s). 5; para. 0058-0061, 0093, 0095, 0100>.
Jo_431 does not explicitly teach
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present for the SDAP entity associated with the DRB.
However in a similar endeavor, R2-1704265 teaches
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present for the SDAP entity associated with the DRB. mapping information for PDUs which functions similar to SDAP configuration information includes a specific indicator in SDAP header is needed <FIGs. 1; Section: 2.1, 2.2>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Jo_431 with the embodiment(s) disclosed by R2-1704265. One of ordinary skill in the art would have been motivated to make this modification in order to be in compliance with agreed upon 3GPP technical requirements (Introduction).
Claim(s) 2, 6, 10, 13
Jo_431 teaches
wherein the SDAP configuration information includes default (DRB) information on the SDAP entity. NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE, including mapping SDAP SDU to a default DRB <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.

Claim(s) 9, 12
Jo_431 teaches
receiving a message including service data association protocol (SDAP) configuration information for a data radio bearer (DRB) from a base station; and NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.
	connecting an SDAP entity with at least one PDCP entity based on the received message, UE receives configuration information, from base station, for configuring one or more radio bearer belonging to a PDU session from a network and TCP ACK DRB configuration information. UE receives a TCP ACK DRB configuration information from the network including at least one PDU session identifier associated with the TCP ACK DRB. Thereafter using the configuration, the UE associates an PDCP entity with the SDAP layer in order to properly delivery PDU over the correct DRB/QoS/Flow <para. 0093-0095, 0104-0110, 0118-0123>.
	wherein the SDAP configuration information includes packet data unit (PDU) session identifier information for an SDAP entity associated with the DRB, and  UE receives a TCP ACK DRB configuration information from the network including at least one ...a PDU session identifier associated with the TCP ACK DRB. In an embodiment a PDU session is mapped to an SDAP entity by way of a DRB. <FIG(s). 5; para. 0058-0061, 0093, 0095, 0100>.
Jo_431 does not explicitly teach
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present or absent for the SDAP entity associated with the DRB.
However in a similar endeavor, R2-1704265 teaches
	wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present for the SDAP entity associated with the DRB. mapping information for PDUs which functions similar to SDAP configuration information includes a specific indicator in SDAP header is needed <FIGs. 1; Section: 2.1, 2.2>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Jo_431 with the embodiment(s) disclosed by R2-1704265. One of ordinary skill in the art would have been motivated to make this modification in order to be in compliance with agreed upon 3GPP technical requirements (Introduction).
Claim(s) 4, 8, 11, 15
Jo_431 teaches
wherein the SDAP configuration information includes mapping information on at least one DRB of at least one quality of service (QoS) flow. NG-RAN (base station) identifies and generates QoS Flow to DRB mapping (SDAP information) for a UE <FIG(s). 10, 5, 8; para. 0058-0061, 0076, 0093-0096, 0113-0114>.

Relevant Cited References
US20100330995

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The Reply argues that R2-1702644 teaches removing a SDAP header prior to ROCH decoding/processing and purports due to this does not teach “wherein the SDAP configuration information further includes an indicator indicating whether an SDAP header is present or absent for the SDAP entity associated with the DRB.” The Reply does not provide detail as to why and therefore the Examiner can only guess the Reply is suggesting these limitations are exclusive. The Examiner disagrees because these limitations are not exclusive – you can remove an SDAP header during decoding if you are using ROCH and still have an indicator indicating whether an SDAP header is present. In fact, the removing of the SDAP header is conditional (in the case ROHC) and therefore the reference suggests that SDAP header is not removed in the case ROHC is not used. 
Further note that claim 3 in action mailed 2021-07-07 was rejected in two separate, independent rejections, one rejection utilizing R2-1702644 and the other rejection utilizing R2-1704265. The Reply’s arguments only commented R2-1702644 and failed to address (ignored) why the latter rejection using R2-1704265 is deficient. Accordingly, the claims are still rejected using Jo_431 and R2-1704265 as presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415